Citation Nr: 1802462	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-55 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon a need for aid and attendance.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran, as a result of his service-connected conditions, is not institutionalized and is not shown to be permanently bedridden or so helpless to be in need of regular aid and attendance of another person. 


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need for the regular aid and attendance of another person are not met.  38 U.S.C. §§ 1502, 1521 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks special monthly compensation based on the need for aid and attendance.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person due to his or her service-connected disabilities.  38 C.F.R. § 3.351 (b).  A veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 C.F.R. § 3.351(c). 

Under 38 C.F.R. § 3.352 (a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).

The Veteran is service-connected for a right knee amputation disability, evaluated as 60 percent disabling and osteomyelitis of the right knee, assigned a noncompensable rating.  

On May 2014 examination for housebound status or permanent need for regular aid attendance, it was noted that the Veteran's diagnoses were right above the knee amputation, degenerative joint disease of the left knee, and degenerative disc disease lumbar spine.  The Veteran was not noted to be confined to his bed.  He was able to feed himself.  He did not prepare his meals.  He was not legally blind. He did not need nursing home care. He needed medication management.  He had the ability to manage his own financial affairs.  The Veteran had normal posture.  There were no restrictions of the upper extremities.  Under restrictions of the lower extremities, the Veteran was noted to have a prosthetic for his right knee that fits well.  He was noted to have a marked abnormal motion of the lumbar spine.  The examiner noted that he can walk with crutches but only for a limited distance and walking requires a lot of his energy.  He also described that taking a shower was taxing.  It was noted that the Veteran usually leaves his home once a week to attend church.  He needed the assistance for locomotion and could move up to 1 block.

In a November 2014 VA treatment note, the Veteran was noted to be wheelchair bound and that he needed assistance dressing, toileting, transferring, cooking, and bathing himself.  The Veteran also reported that it was a hardship for him to travel to medical appointments. 

On September 2016 examination for housebound status or permanent need for regular aid attendance, it was noted that the Veteran's diagnosis was only right above the knee amputation.  The Veteran was not noted to be confined to his bed.  He was able to feed himself.  He did not prepare his meals because of his inability to stand.  He needed assistance in bathing and tending to other hygiene needs due to his inability to stand.  He was not legally blind.  He did not need nursing home care. He needed medication management, and his daughter assisted him with organizing his medications.  He was not able to manage his own financial affairs, and his wife assisted him with paying bills.  The Veteran had normal posture, and his general appearance was normal/obese.  Under restrictions of the upper extremities, the Veteran was noted to have fine tremors of both hand, with grip strength rated as 3 out of 5 in both hands, but he was able to feed himself, button clothes, and shave himself.  Under restrictions of the lower extremities, the Veteran was noted to be unable to bear weight, stand, or walk due to his right knee amputation.  He was noted to have limited flexion of the lumbar spine and marked restriction of the neck in all directions.  The examiner noted that the Veteran also had mild memory loss, poor balance, and that he had fallen a few months beforehand and is now wheelchair bound.  It was noted that the Veteran only leaves his home for his medical appointments and no longer attends church because his wife's vehicle does not have a wheelchair lift.  He needed the assistance for locomotion as he was now wheelchair bound.

The Veteran's VA treatment records show reflect that in February 2017 the Veteran was provided a left knee prosthetic brace.  It also indicated that the Veteran is becoming more dependent on his power wheelchair.  

In July 2017, the Director of Compensation Service opined that a review of the Veteran's record failed to demonstrate that his service-connected right above the knee amputation rendered him in need of regular aid and attendance.  The Director explained that "[a]lthough the Veteran's service-connected condition results in significant disability and affects his mobility, the record fails to show that the service-connected disabilities, alone, require the need for regular attendance consistent with § 3.352(a).  Furthermore, the record reveals other non-service connected conditions, to include degenerative disc disease of the cervical spine, dermatophytoisis of the bilateral feet, coronary arteriosclerosis, and obesity, which contribute to the Veteran's disability picture."  

On October 2017 examination for housebound status or permanent need for regular aid attendance, no diagnoses were noted.  The Veteran was not noted to be confined to his bed.  He was able to feed himself, but he had difficulty, frequently dropping his utensils.  He did not prepare his meals.  He needed assistance in bathing and tending to other hygiene needs because he needs assistance getting in and out of the bath tub.  He was not legally blind.  He did not need nursing home care. He needed medication management, and wife sorts his medications.  He was not able to manage his own financial affairs.  Under posture and general appearance, it was noted that the Veteran sits in his power wheelchair most of the day and he is unable to stand or walk on his own due to his amputation.  Under restrictions of the upper extremities, the Veteran was noted to have weakness in grip strength in both hands and decreased fine motor skills.  He needed assistance to shave, dress, and use the bathroom.  Under restrictions of the lower extremities, the Veteran was noted to have phantom pain in his right knee, restricted movement with his right prosthesis, and he needs assistance to avoid falls.  He was also noted to have severe restricted movement of his neck and spine.  The examiner noted that he had control of his bladder and bowl function, but had poor balance.  It was noted that the Veteran only leaves his home for his medical appointments.  He needed the assistance for locomotion as he can only walk a few feet at a time with assistance of another person.

In this case, entitlement to SMC based on the need for aid and attendance is not warranted.  Although the evidence reflects that the Veteran needs the assistance of others to accomplish activities of daily living, there is no indication that such need is solely based on his only service-connected disabilities-the right knee above the knee amputation and associated osteomyelitis.  The Veteran's nonservice-connected disabilities, including degenerative disc disease of the cervical spine, dermatophytoisis of the bilateral feet, coronary arteriosclerosis, and obesity, contribute to his need for assistance.  In addition, there is no indication or contention that the Veteran is blind or institutionalized due to his service-connected disabilities.  The Board has considered the Veteran's assertions that his service-connected disabilities cause in his need for regular aid and attendance, but has placed greater probative value competent medical evidence of record, but finds that the preponderance of the evidence is against the claim.  Therefore, SMC based on the need for aid and attendance is denied. 

Accordingly, the preponderance of the evidence is against the claim of entitlement to SMC based on the need for aid and attendance, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation (SMC) benefits based on the need for aid and attendance is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


